NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUN 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DONNA L. GREENE,                                No. 12-56199

              Plaintiff - Appellant,            D.C. No. 3:11-cv-02208-DMS-
                                                PCL
       v.

CAROLYN W. COLVIN, Commissioner                 MEMORANDUM*
of Social Security,

              Defendant - Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                        Argued and Submitted June 5, 2014
                              Pasadena, California

Before: REINHARDT, FISHER and MURGUIA, Circuit Judges.

      Donna L. Greene appeals the district court’s grant of summary judgment in

favor of the Commissioner of the Social Security Administration, upholding the

denial of her application for disability insurance benefits. We have jurisdiction

under 28 U.S.C. § 1291, and we vacate and remand.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The ALJ failed to adequately address the vision and hearing impairments

supported by the record and explained in Greene’s testimony. The ALJ’s residual

functional capacity assessment did not include any information about Greene’s

vision problems, and it mentioned Greene’s hearing problems only briefly, noting

that Greene “testified that she had hearing loss, but used bilateral hearing devices.”

However, the ALJ was required to “consider the limiting effects of all [of

Greene’s] impairment(s), even those that are not severe, in determining [Greene’s]

residual functional capacity.” 20 C.F.R. § 404.1545(e); see also SSR 96-8P, 1996

WL 374184, at *5 (July 2, 1996) (“In assessing RFC, the adjudicator must consider

limitations and restrictions imposed by all of an individual’s impairments, even

those that are not ‘severe.’”).

      Additionally, in posing hypothetical questions to the vocational expert, the

ALJ improperly failed to include any information regarding Greene’s hearing

impairment. See Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999) (“[T]he

ALJ poses hypothetical questions to the vocational expert that set out all of the

claimant’s impairments for the vocational expert’s consideration.” (internal

quotation marks omitted)). The ALJ asked the vocational expert about a letter

from a medical authority concerning Greene’s vision, but both the ALJ and the

vocational expert concluded during the hearing that the information was “too


                                          2
vague,” and the ALJ failed to properly pursue further clarification from the

medical expert. See 20 C.F.R. § 404.1512(e) (2009) (“When the evidence we

receive from your . . . medical source is inadequate for us to determine whether

you are disabled, we will need additional information . . . . We will seek additional

evidence or clarification from your medical source when the report from your

medical source contains a conflict or ambiguity that must be resolved, [or] the

report does not contain all the necessary information . . . .”).

      The Commissioner contends that the ALJ did not thoroughly address

Greene’s vision and hearing issues because the ALJ did not find these impairments

to be credible and supported by substantial evidence. See Bayliss v. Barnhart, 427

F.3d 1211, 1217 (9th Cir. 2005) (“The hypothetical that the ALJ posed to the VE

contained all of the limitations that the ALJ found credible and supported by

substantial evidence in the record. The ALJ’s reliance on testimony the VE gave in

response to the hypothetical therefore was proper.”). But the ALJ did not state that

finding in his decision, either in the adverse credibility determination or elsewhere.

The ALJ failed to explain why Greene’s vision and hearing impairments were

largely absent from his analysis.

      The ALJ also erred in finding that Greene’s testimony regarding her inability

to perform work due to hearing and vision impairments lacked credibility. He


                                           3
failed to offer a clear and convincing explanation of why the limited activities in

which Greene engaged rendered her testimony that she was incapable of working

unreliable. See Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (setting

forth the clear and convincing standard).

      On remand, the ALJ should properly address Greene’s vision and hearing

impairments, or explain why they are not credible and not supported by substantial

evidence.

      VACATED AND REMANDED to the district court, for remand to the

Social Security Administration for further proceedings.




                                            4